     Case 1:21-cr-00116-NONE-SKO Document 22 Filed 07/27/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                 )      Case No: 1:21-CR-00116 NONE
                                                 )
12                     Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                 )
13             vs.                               )
                                                 )
14     JOSE MANUEL GONZALEZ                      )
       MERCADO,                                  )
15                                               )
                       Defendant.                )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the
18    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20    ORDERS:
21            1.      Virna L. Santos is APPOINTED to represent the above defendant in this case
22    effective nunc pro tunc to July 26, 2021. This appointment shall remain in effect until further
23    order of this court.
24
      IT IS SO ORDERED.
25
26        Dated:     July 27, 2021                           _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
27
28
